           Case 2:14-cr-00357-APG-VCF Document 463 Filed 08/24/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                        2:14-cr-00357-AGP-VCF
      vs.                                                ORDER
6     BRIAN WRIGHT,
7                          Defendant.
8

9           Before the Court is the Government’s Motion to Continue Hearing on Defendant’s Motion for
10   Return of Property (ECF No. 462).
11          Accordingly,
12          IT IS HEREBY ORDERED that any opposition to the Government’s Motion to Continue Hearing
13   on Defendant’s Motion for Return of Property (ECF No. 462) must be filed on or before August 31, 2020.
14          No reply necessary.
15          DATED this 24th day of August, 2020.
                                                               _________________________
16
                                                               CAM FERENBACH
17                                                             UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
